Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2022

                                       No. 04-22-00569-CR

                                 Richard Alexander VALLEJO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR10924
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       The trial court sentenced the defendant on August 26, 2022, and the reporter’s record was
due on October 25, 2022. See TEX. R. APP. P. 35.1.
         After the due date, court reporter Mary Beth Sasala filed a notification of late record. In
it, she requested a sixty-day extension of time to file the record.
        The reporter’s request is GRANTED IN PART. See id. R. 35.3(c) (limiting an extension
in a regular appeal to thirty days). The reporter’s record is due on November 28, 2022. See id.
        If the reporter’s record is not filed with this court by November 28, 2022, any further
requests for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the extended date. A preferred form for the status report, with an accompanying
example, is attached.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court